Citation Nr: 0520407	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Cardinale, Law Intern.




INTRODUCTION

The veteran served on active duty from June 1939 to November 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO in North Little Rock, Arkansas, issued 
the statement of the case.  

The veteran had requested a hearing before the Board but 
withdrew his request in November 2004.  In June 2005, the 
Board granted a motion to advance this case on the Board's 
docket.


FINDING OF FACT

The veteran's hearing loss did not manifest during service or 
to a compensable degree within a year of service and is not 
related to any incident of service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred or 
aggravated during service, and the incurrence of 
sensorineural hearing loss during service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Hearing Loss

1.	Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Establishing service connection requires (1) a medical 
diagnosis of current disability; (2) medical, and in some 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  See generally, Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

2.	Factual Background and Analysis

The veteran contends that he was exposed to loud noises when 
he operated and was in the vicinity of 155mm Howitzer guns 
while training as a cannoneer over a three-month period in 
1939.  He claims that this exposure caused him to develop 
hearing loss.   

With regard to the first element required for establishing 
service connection, the veteran's present diagnosis of 
hearing loss is not in dispute.  This diagnosis is detailed 
in VA clinical records received in February 2004.

With regard to the second element, that there be evidence 
that this disability was incurred or aggravated during 
service, the veteran's service medical records contain no 
complaint, history, or finding of hearing loss.  In a letter 
dated in March 2004, the veteran recalls visiting his 
battalion doctor in the summer of 1939 complaining of hearing 
loss.  The record does not contain a written account of this 
visit.  The veteran further noted in March 2004 that he had 
not, to the best of his knowledge, been given a separation 
medical examination.  A separation examination was conducted 
in November 1945 and this report appears in his file; it 
shows that the veteran left military service with normal 
hearing.

The veteran's hearing disability did not manifest itself to a 
compensable degree within a year after service.  Although the 
veteran has stated in letters of March 2002, January 2004, 
and March 2004, that he received private medical treatment 
for hearing loss after his military service, he has also 
stated that no clinical records of these treatment sessions 
exist.  The medical records that are available show no 
treatment for hearing loss until 2001, more than 55 years 
after his discharge from service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  This lapse of time is 
a significant factor that weighs against granting service 
connection.

Regarding the third element in establishing service 
connection, the veteran has identified no medical evidence 
that relates current hearing loss to exposure to acoustic 
trauma during service.  The Board recognizes that the veteran 
has provided several statements supporting his claim that he 
incurred a hearing disability while training in the 
artillery.  The evidence also includes a photograph of the 
veteran near a 155mm Howitzer gun as well as several 
recollections of his training as a cannoneer.  He has 
expressed his belief that his current hearing loss was caused 
by his exposure to artillery fire in service.  Here, the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, and as a layperson, 
his opinion on medical diagnoses or causation is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no medical evidence of record that provides the 
nexus between the veteran's in-service exposure to noise and 
his current hearing loss.  

Without evidence of hearing loss during service or until more 
than 55 years after service discharge, and without competent 
evidence linking a current hearing loss to any incident of 
service, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim.  Accordingly, 
the benefit-of-doubt rule is inapplicable here.  The claim is 
denied.

Veterans Claims Assistance Act

By letter dated in May 2002, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his service connection claim for hearing loss, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
In essence, the veteran was asked to submit all evidence and 
information in his possession.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.

A June 2003 rating decision, January 2004 letter, and 
February 2004 statement of the case (SOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
service connection claim for bilateral hearing loss.  The SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record and of the reasons and bases for denial.

Service medical records and treatment records from the VA 
medical facility in North Little Rock, Arkansas, are of 
record.  Although the veteran has indicated that he received 
private medical treatment for hearing loss after service, he 
also stated that these medical reports are no longer 
available.  See letters dated in March 2002, January 2004, 
and March 2004.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of any other relevant VA or private 
treatment records in existence that have not been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

An examination in this case is not necessary to reach a 
decision.  There is no evidence that the veteran manifested 
hearing loss during service or to a compensable degree within 
a year of service, or that establishes an event, injury or 
disease in service which may be linked to current hearing 
loss.  Further development is not needed in this case because 
there is sufficient evidence to decide the claim.

VA has satisfied the duty to assist the veteran.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


